                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 7
                                                             :
PARK PLACE DEVELOPMENT                                       : Case No. 21-10849 (CSS)
PRIMARY, LLC,1                                               :
                                                             :
                           Alleged Debtor.                   x Related to Docket Nos. 31, 32, and 33
------------------------------------------------------------

                                        CERTIFICATE OF SERVICE

                    I, Marcy J. McLaughlin Smith, hereby certify that on July 6, 2021, I caused copies

of the following documents to be served, in the manner indicated, upon the parties set forth on the

attached service list; and all ECF participants in this case were served electronically through the

Court’s ECF noticing system, at their respective email addresses registered with the Court:

                    •   Motion of the Alleged Debtor Pursuant to Sections 303 and 305 of the
                        Bankruptcy Code for Dismissal of, or Abstention from, the Involuntary
                        Bankruptcy Petition [Docket No. 31]; and

                    •   Declaration of Sharif El-Gamal in Support of the Motion of the Alleged Debtor
                        Pursuant to Sections 303 and 305 of the Bankruptcy Code for Dismissal of, or
                        Abstention from, the Involuntary Bankruptcy Petition [Docket No. 32]; and

                    •   Corporate Ownership Statement Pursuant to Rules 1011 and 7007.1 of the
                        Federal Rules of Bankruptcy Procedure [Docket No. 33]




1
    The address of the Debtor’s corporate headquarters is: 31 West 27th Street, 9th Floor, New York, NY 10001.


#117394363 v1
Dated: July 6, 2021          Troutman Pepper Hamilton Sanders LLP
       Wilmington Delaware
                             /s/ Marcy J. McLaughlin Smith
                             Marcy J. McLaughlin Smith (DE 6184)
                             Hercules Plaza, Suite 5100
                             1313 N. Market Street
                             Wilmington, Delaware 19801
                             Telephone: (302) 777-6500
                             Facsimile: (302) 421-8390
                             E-mail: marcy.smith@troutman.com

                             -and-

                             Gary W. Marsh (admitted pro hac vice)
                             600 Peachtree Street, NE
                             Suite 3000
                             Atlanta, GA 30308
                             Telephone: (404) 885-2618
                             Facsimile: (404) 962-6983
                             Email: gary.marsh@troutman.com

                             -and-

                             Brett D. Goodman (admitted pro hac vice)
                             875 Third Avenue
                             New York, NY 10022
                             Telephone: (212) 704-6000
                             Facsimile: (212) 704-5966
                             Email: brett.goodman@troutman.com

                             Counsel to Park Place Development Primary, LLC




                                     2
#117394363 v1
                                          SERVICE LIST

By Email & First Class Mail                         First-Class Mail
(Counsel to the Petitioning Creditors)              United States Department of Justice
Daniel A. O’Brien                                   Office of the United States Trustee
Venable LLP                                         844 King Street, Suite 2207
1201 N. Market Street, Suite 1400                   Lockbox #35
Wilmington, DE 19801                                Wilmington, DE 19801
daobrien@venable.com


By Email & First Class Mail                         By Email & First Class Mail
(Counsel to the Petitioning Creditors)              (Counsel to Gilbane Residential Construction LLC)
Jeffrey S. Sabin                                    Daniel J. DeFranceschi and Russell C. Silberglied
Venable LLP                                         Richards, Layton & Finger, P.A.
1270 Avenue of the Americas                         One Rodney Square
New York, NY 10020                                  920 North King Street
JSSabin@Venable.com                                 Wilmington, Delaware 19801
                                                    defranceschi@rlf.com; silberglied@rlf.com

By Email & First Class Mail
(Counsel to Gilbane Residential Construction LLC)
John W. Dreste and Brian M. Streicher
Ernstrom & Dreste, LLP
925 Clinton Square
Rochester, New York 14604
JDreste@ed-llp.com; BStreicher@ed-llp.com




#117394363 v1
